DETAILED ACTION
Summary 
This Office Action is responsive to Applicant submission filed 12/22/2020.

Response to Arguments
Applicant’s arguments, see pages 8-21, filed 12/22/2020, with respect to the 102(a)(1)/102(a)(2) rejection of claims 1-22 have been fully considered and are persuasive.  The rejection of claims 1-22 has been withdrawn. 

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, a method for electronic voting using printed vote records comprising each and every one of the following limitations (emphasis added):
Generating a printed vote record of at least one vote selection of a voter;
Providing, on the printed vote record, voter readable text indicating the voter’s at least one vote selection;
Providing, on the printed vote record, encoded data, the encoded data based at least in part on the voter’s at least one vote selection;

Electronically scanning the encoded data on the printed vote record to create a second data set, the second data set based at least in part on the voter’s at least one vote selection;
Comparing the first data set and the second data set; and
Generating a cast vote record indicating the voter’s at least one vote selection, wherein, prior to generating the cast vote record, confirming an accuracy of one or more voter selections to be cast based at least in part on a comparison of the first data set and the second data set.
Claims 2-24 depend from independent claim 1 and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876